DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-8, 11-17, and 20-21 are allowed.
	Stack et al. (US 10896472) teaches security and identity verification system may comprise a system that conducts automated identify verification of tax filers and generates electronic alerts to send to tax filers upon filing of a tax form with a tax service provider. The tax fraud alert system may also provide remediation services in coordination with tax service providers in the event a fraudulent form is filed.
Singh et al. (US 20160117466) teaches a methods and systems adapted for risk management. The system includes a processor and an analytics module. The analytics module is configured to receive, at the processor, a first result associated with a first behavior outcome based on first information related to an evaluee, second information related to a set of one or more people, and third information related to the evaluee different from the first information. The analytics module is configured to execute instructions, by the processor, to perform analytics to determine a second result associated with a second behavior outcome of the evaluee relative to the set of one or more people, based on at least the third information.
Romano (US 20140222476) teaches Method of automated anomaly detection includes obtaining a corpus of interaction data. Regular interaction data is identified from the corpus of interaction data with a processor. New interaction data is received. The processor compares the new interaction data to the identified regular interaction data The processor identities anomalies in the new interaction data.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “accessing a probabilistic model in a library of known probabilistic models; modeling said count data using a Poisson distribution using the probabilistic model running on a processor; calculating a threshold value w, using the probabilistic model; partitioning the count data based on the threshold co, using the probabilistic model; determining 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641